Case 15-58442-wlh      Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38           Desc Main
                                 Document      Page 1 of 29




  IT IS ORDERED as set forth below:



   Date: November 17, 2020
                                            _____________________________________
                                                       Wendy L. Hagenau
                                                  U.S. Bankruptcy Court Judge

_______________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:
                                                             CASE NO. 15-58442-WLH
 SUGARLOAF CENTRE, LLC,
                                                             CHAPTER 11
          Debtor.

          ORDER ON FINAL APPLICATION FOR COMPENSATION FILED BY
              GLASS RATNER ADVISORY & CAPITAL GROUP, LLC

       THIS MATTER is before the Court on the Sixth and Final Application for Compensation

and Supplement to Final Fee Application filed by Glass Ratner Advisory & Capital Group, LLC,

(“GlassRatner”) as clarified (Case No. 15-58442 Docs. Nos. 162, 188, and 199) (the

“Applications”), pursuant to which it seeks final approval of $107,905.10 in fees and $680.72 in

expenses previously approved by the Court on an interim basis, together with an additional




                                               1
Case 15-58442-wlh           Doc 202       Filed 11/17/20 Entered 11/17/20 14:59:38                       Desc Main
                                         Document      Page 2 of 29



$11,641.20 in fees and $6.70 in expenses sought in the Sixth and Final Application, Supplement,

and Clarification for total compensation of fees and expenses of $120,233.72.

    I.   FACTS

         The Debtor, together with its affiliates, Bay Circle Properties, LLC (“Bay Circle”), DCT

Systems Group, LLC (“DCT”), Nilhan Developers, LLC (“Nilhan Developers”), and NRCT, LLC

(“NRCT”) (collectively the “Debtors”), each filed a petition for relief under Chapter 11 of the

Bankruptcy Code on May 4, 2015. On June 8, 2015, the Court administratively consolidated the

Debtors’ cases. The manager of each of the Debtors is Chuck Thakkar. Ownership in each debtor

differs somewhat but, in general in each debtor, ownership is held by some combination of Mr.

Thakkar, his children Rohan and Niloy, his wife, and/or a company which some combination of

the Thakkar family owns.

         The immediate reason for filing bankruptcy was a default by the Debtors on a series of loan

agreements with Wells Fargo Bank, N.A. 1 Eleven days into the case, Wells Fargo filed a Motion

for the Appointment of a Chapter 11 Trustee (Case No. 15-58440 Doc. No. 12). After an

evidentiary hearing, the Court denied the request and appointed an examiner instead (Case No. 15-

58440 Doc. No. 134). The examiner served until November 30, 2016 and prepared several reports

regarding the Debtors, their cash management systems, and intercompany debts (Case No. 15-

58440 Docs. Nos. 157, 274, 304, and 414).

         The obligations to Wells Fargo were secured by certain real property owned by the Debtors.

The first several months of these cases were devoted to the Debtors liquidating or refinancing

various pieces of property to meet milestone payment deadlines agreed to by Wells Fargo. As one

of the milestone payments was approaching, Bay Circle sought to sell its property. Good Gateway,


1
  Wells Fargo Bank, N.A. began its association with the Debtors in 2008. The history is set out in several prior orders
issued by the Court, including the Order Denying Substantive Consolidation (Case No. 15-58440 Doc. No. 797).

                                                          2
Case 15-58442-wlh          Doc 202     Filed 11/17/20 Entered 11/17/20 14:59:38                    Desc Main
                                      Document      Page 3 of 29



LLC and SEG Gateway, LLC (collectively “Gateway”) held a judgment lien on Mr. Thakkar’s

one-half interest in the Bay Circle property when Mr. Thakkar conveyed the property to Bay

Circle. Gateway objected that its interest in the Bay Circle property was unnecessarily lost and

asked for adequate protection of the lien it lost by virtue of the sale of the Bay Circle property.

The Court approved the sale and provided Gateway a replacement lien on Bay Circle’s claims for

contribution and subrogation (Case No. 15-58440 Doc. No. 797). The Court later modified the

adequate protection order to clarify the order was intended to provide Gateway with adequate

protection of its judgment lien to the extent the sale of Bay Circle’s property impaired the value of

Gateway’s lien, without prejudice to any defenses that might be raised to subrogation and

contribution, and that the lien was only on the net proceeds of Bay Circle’s claims against the other

Debtors (Case No. 15-58440 Doc. No. 1125). 2

        Behind the scenes, these bankruptcy cases have been impacted and driven to a certain

extent by litigation between Mr. Thakkar and his family, on the one hand, and Gateway, on the

other. Gateway obtained judgments in the amounts of $2.5 million and $12 million against Mr.

Thakkar, NCT Systems, Inc, and other non-debtor entities in a Florida state court. Due to

subsequent litigation, Gateway claims multiple interests in the Debtors’ cases, including an equity

interest in NCT, which holds an indirect equity interest in Sugarloaf; an interest in NRCT (by way

of a judgment it holds against Rohan Thakkar, who is a 50% owner of NRCT, which itself has an

indirect ownership interest in Sugarloaf); 50% of any recovery by Nilhan Financial, LLC, a

creditor of the Debtors; and the adequate protection claim in the Bay Circle case.




2
  The Court approved Gateway’s standing to pursue contribution and/or subrogation claims of Bay Circle (Case No.
15-58440 Doc. No. 1137), and Gateway filed an adversary complaint on behalf of the Trustee against NRCT with
respect to Bay Circle’s contribution claim on August 13, 2019, initiating Adversary Proceeding No. 19-05284. The
adversary proceeding remains pending.

                                                       3
Case 15-58442-wlh       Doc 202     Filed 11/17/20 Entered 11/17/20 14:59:38             Desc Main
                                   Document      Page 4 of 29



       Gateway filed claims in the cases, all of which were disallowed except the claim in Bay

Circle. Gateway also filed a Motion for Relief from Stay (Case No. 15-58440 Doc. No. 307) early

in the cases seeking to continue litigation in the Florida courts, which the Court denied (Case No.

15-58440 Doc. No. 380). The parties remain determined to litigate though, as evidenced by the

numerous cases filed in this Court, in Florida, and elsewhere. In fact, Mr. Thakkar has testified

that he will continue to litigate with Gateway forever (see Transcript of Hearing on December 4,

2020, Case No. 15-58440 Doc. No. 936 at 147 line 12 (Mr. Thakkar stated he intended to appeal

“till I die.”)). In these bankruptcy cases, there have been six adversary proceedings and at least as

many appeals, although not all are directly related to Gateway.

       On December 11, 2018, after notice and a hearing, the Court appointed a Chapter 11

Trustee in all five cases (Case No. 15-58440 Doc. No. 919). The appointment was triggered by

Mr. Thakkar’s actions in the Nilhan Developers case where, without notifying the Court or his

counsel and without Court approval, Mr. Thakkar exercised an option to re-acquire property for

over $9 million and incurred unauthorized secured post-petition financing in that amount from an

insider (for over $5 million) and a third party. The Court appointed Ronald L. Glass as Chapter

11 Trustee for all the Debtors (Case No. 15-58440 Doc. No. 922).              Mr. Thakkar sought

reconsideration of the order appointing a trustee (Case No. 15-58440 Doc. No. 947), which the

Court considered at a hearing on February 7, 2019 and denied (Case No. 15-58440 Doc. No. 1248).

       The Trustee sought to retain GlassRatner as his financial advisor (Case No. 15-58440 Doc.

No. 934). The Court held a hearing on January 17, 2019. No objections were filed and there was

no opposition. Accordingly, the Court approved the retention of GlassRatner as financial advisor

nunc pro tunc to December 11, 2018 (Case No. 15-58440 Doc. No. 965).




                                                 4
Case 15-58442-wlh       Doc 202     Filed 11/17/20 Entered 11/17/20 14:59:38              Desc Main
                                   Document      Page 5 of 29



       At the initial status conference with the Trustee on December 18, 2018, the Court requested

the Trustee address several issues including: assessing the potential contribution claim of Bay

Circle, resolving pending litigation, and bringing these cases to a final disposition. The Trustee

reviewed the assets and liabilities of each debtor and filed a Status Report on February 26, 2019

with his initial findings and questions (Case No. 15-58440 Doc. No. 983). After a failed attempt

at mediating a global settlement of all issues, including those involving Gateway, the Trustee

moved forward in each case to bring matters to a posture to be decided by the Court. At that point,

the cases were all taking different paths to resolution and the cases were severed on May 5, 2020

(Case No. 15-58440 Doc. No. 1420).

       A.    Facts Regarding Sugarloaf

       Sugarloaf is 100% owned by Sugarloaf Centre Partners, LLC, which is in turn owned 50%

by NRCT (one of the Debtors) and 50% by NCT Systems, Inc. Gateway claims it owns 100% of

NCT Systems, Inc., but this allegation is disputed by Mr. Thakkar. When the petition was filed,

Sugarloaf owned vacant land at 1930 Satellite Blvd., Duluth, Georgia; a retail shopping center

located at 1950 Satellite Blvd., Duluth, Georgia; and a single-story building at 1970 Satellite Blvd.,

Duluth, Georgia.

       To pay down the Wells Fargo debt according to the deadlines set in the bankruptcy case,

the Court authorized Sugarloaf to borrow $7,500,000 from Simba Global PTY LTD (“Simba”), a

registered Australian proprietary limited company (Case No. 15-58440 Doc. No. 454) (the

“Financing Order”). A note in that amount was executed on October 28, 2016 with a maturity date

of October 30, 2019 (the “Simba Note”). Sugarloaf granted Simba a first priority lien on all of

Sugarloaf’s real property at 1930, 1950, and 1970 Satellite Blvd. Later, on June 13, 2017, Simba

moved the Court to modify the Financing Order (Case No. 15-58440 Doc. No. 699), which motion



                                                  5
Case 15-58442-wlh       Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38            Desc Main
                                  Document      Page 6 of 29



the Court granted on August 1, 2017 (Case No. 15-58440 Doc. No. 728). No other entries were

made on the docket regarding the Simba Note, and the Simba Note was not discussed at any

hearings, until the Trustee was appointed. The Trustee’s February 2019 report disclosed that

Simba transferred its security deed to Red Chillies Holdings Financial, LLC (“Red Chillies”),

which the Trustee later learned was a Delaware corporation controlled by Mr. Thakkar. The

assignment modified the security deed by changing the legal description to include only the

property located at 1950 and 1970 Satellite Blvd. (and not the 1930 Satellite Blvd. property).

       A couple of weeks after the Red Chillies assignment, Red Chillies executed an assignment

in favor of Westmoore Lending Partners IV LLC (“Westmoore”), which was executed by Mr.

Thakkar as manager of Red Chillies. On February 13, 2019, the Trustee requested and received a

payoff from Westmoore stating Westmoore would be satisfied by payment of $3 million plus

interest (Case No. 15-58440 Doc. No. 983 Ex. C). The Trustee then ordered a title report and,

upon confirming that the property at 1930 Satellite Blvd. was unencumbered, began the process of

selling the property.

       The Court approved the sale of 1930 Satellite Blvd. for $1.5 million to Discovery Funding

LLC on May 2, 2019 (Case No. 15-58440 Doc. No. 1033). As a result of the sale, the Trustee

received proceeds in the amount of $1,437,961.68, after paying costs and commissions (Case No.

15-58440 Doc. No. 1185). The Trustee did not sell the property at 1950 and 1970 Satellite Blvd.

Notwithstanding Westmoore’s prior representation to the Trustee, on April 14, 2020, Westmoore

filed a proof of claim for $9,147,349.54 secured by Sugarloaf’s property at 1950 and 1970 Satellite

Blvd. (Case No. 15-54880 Claim No. 11-1) (the “Westmoore Proof of Claim”). Mr. Thakkar

ultimately did not oppose that amount of the claim. While there is speculation as to why the claim

tripled, the Court makes no finding in that respect.



                                                 6
Case 15-58442-wlh       Doc 202     Filed 11/17/20 Entered 11/17/20 14:59:38           Desc Main
                                   Document      Page 7 of 29



       B.    Plan and Dismissal

       At various points throughout the case, Mr. Thakkar has sought to dismiss this and the other

Debtors’ cases. Mr. Thakkar, acting pro se as managing member of the Debtors, filed a Motion to

Dismiss (Case No. 15-58440 Doc. No. 1060) on May 20, 2019. With the assistance of counsel, he

filed an Amended Motion to Dismiss on July 9, 2019 (Case No. 15-58440 Doc. No. 1134), which

adopted and amended his previous motion to dismiss. The Trustee filed a response in opposition

later that month (Case No. 15-58440 Doc. No. 1160), arguing the proposal to dismiss the cases

upon paying some but not all claims constituted an impermissible structured dismissal. The

Trustee filed a supplemental response in opposition to dismissal on January 9, 2020 (Case No. 15-

58440 Doc. No. 1280).

       Before the Court heard the requests for dismissal, the Trustee filed a Motion for Order

Directing Mediation (Case No. 15-58440 Doc. No. 1193, amended at Doc. No. 1194). No one

objected, and the Court authorized and directed mediation and appointed retired Bankruptcy Judge

Mary Grace Diehl as mediator (Case No. 15-58440 Doc. No. 1201). The Trustee and his counsel,

among others, attended the mediation on October 24 and 25, 2019, which then continued

telephonically for several days thereafter.

       After the mediation concluded with no agreement, the Court held a status hearing on

November 14, 2019, after which it scheduled a hearing on Mr. Thakkar’s Motion to Dismiss and

his Amended Motion to Dismiss as to Sugarloaf for January 16, 2020. At that hearing, the Court

denied the motion to dismiss without prejudice. The Court directed any eligible party desiring to

file a plan to do so by February 18, 2020.       The Court further ordered that if no plan of

reorganization was filed as to Sugarloaf by February 18, 2020, it would hold a hearing on February




                                                7
Case 15-58442-wlh      Doc 202     Filed 11/17/20 Entered 11/17/20 14:59:38            Desc Main
                                  Document      Page 8 of 29



19, 2020, for the Debtor, the Trustee and parties in interest to show cause why the case should not

be converted to Chapter 7 (Case No. 15-58440 Doc. No. 1286).

       The Trustee filed a Chapter 11 Plan of Liquidation (Case No. 15-58440 Doc. No. 1315)

and Disclosure Statement (Case No. 15-58440 Doc. No. 1316) on February 18, 2020. Mr. Thakkar,

together with Niloy and Rohan, also filed a Chapter 11 Plan (Case No. 15-58440 Doc. No. 1323)

and Disclosure Statement (Case No. 15-58440 Doc. No. 1324). A hearing was scheduled for

March 24, 2020 on the disclosure statements filed by the Trustee and by Mr. Thakkar and his sons.

The day before the hearing, counsel for Mr. Thakkar and his sons filed an Amended Plan and

Disclosure Statement (Case No. 15-58440 Docs. Nos. 1350 & 1351).

       At the hearing on March 24, 2020, it became clear there was no consensus between the

Trustee and Mr. Thakkar as to who held the Simba Note or the amount due. The Court set a bar

date for anyone claiming a secured interest in the Sugarloaf property to file a proof of claim by

April 14, 2020, and a deadline to object of May 14, 2020. Westmoore was the only entity to file

a claim, which was in the amount of $9,147,349.54.

       The Trustee ultimately objected to and settled Westmoore’s claim. Once the settlement

was approved, the Trustee filed a Motion to Dismiss on August 5, 2020 (Case No. 15-58442 Doc.

No. 147). Mr. Thakkar filed an objection in which he did not oppose dismissal, but he objected to

the payment of certain debts and requested the Court set a deadline for the Trustee’s professionals

to file fee applications (Case No. 15-58442 Doc. No. 159). The Court held a hearing on the Motion

to Dismiss on August 27, 2020 at which the Court found dismissal was warranted. The Court

granted the Motion to Dismiss, subject to the final fee applications being approved, on August 28,

2020 (Case No. 15-58442 Doc. No. 164).




                                                8
Case 15-58442-wlh      Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38            Desc Main
                                 Document      Page 9 of 29



       C.    GlassRatner Fee Applications

       GlassRatner filed its First Interim Application (Case No. 15-58440 Doc. No. 1065) on May

22, 2019 seeking allowance and reimbursement of $51,476.27 in fees and expenses of $92.92 for

the period December 11, 2018 through March 31, 2019. The Court approved the application on

June 27, 2019 (Case No. 15-58440 Doc. No. 1113).

       GlassRatner filed its Second Interim Fee Application (Case No. 15-58440 Doc. No. 1174)

on August 9, 2019 seeking fees and expenses incurred from April 1, 2019 through July 31, 2019.

No objections were stated. The Court entered an order approving the request and authorizing the

Trustee to pay GlassRatner $22,789.58 in fees and $384.65 expenses, for a total of $23,174.23 for

Sugarloaf (Case No. 15-58440 Doc. No. 1197).

       GlassRatner filed its Third Interim Fee Application (Case No. 15-58440 Doc. No. 1267)

on November 20, 2019 seeking fees and expenses for the period August 1, 2019 through November

15, 2019, including fees and expenses related to the mediation. No objections were filed, and the

Court granted the request for $10,485.25 for fees and $14.93 for expenses specific to Sugarloaf

(Case No. 15-58440 Doc. No. 1271).

       GlassRatner’s Fourth Interim Application (Case No. 15-58440 Doc. No. 1348) was filed

on March 23, 2020, seeking fees in the amount of $14,704.50 and expenses of $179.79 from

November 16, 2019 through February 29, 2020. No objections were filed, and the Court approved

the application on April 14, 2020 (Case No. 15-58440 Doc. No. 1381).

       GlassRatner filed its Fifth Interim Application (Case No. 15-58442 Doc. No. 145) on July

21, 2020 seeking fees in the amount of $8,449.50 and expenses of $8.43 for the period March 1,

2020 through June 30, 2020. Mr. Thakkar filed an objection (Case No. 15-58442 Doc. No. 149),




                                               9
Case 15-58442-wlh          Doc 202      Filed 11/17/20 Entered 11/17/20 14:59:38                      Desc Main
                                       Document     Page 10 of 29



which the Court considered at a hearing on August 13, 2020. The Fifth Interim Application was

approved in full on August 14, 2020 (Case No. 15-58442 Doc. No. 153).

        GlassRatner filed its Sixth and Final Application for Compensation on August 26, 2020

(Case No. 15-58442 Doc. No. 162) requesting $3,553.70 in actual fees and $4.70 in expenses (plus

estimated fees) through August 25, 2020. Mr. Thakkar again objected (Case No. 15-58442 Doc.

No. 170).

        GlassRatner filed a Supplement to Final Fee Application (Case No. 15-58442 Doc. No.

188) on October 13, 2020 stating since August 25, 2020 it incurred an additional $3,674.50 in

connection with managing the Debtor’s property and preparing monthly operating reports and

$2,655.00 related to the hearing on the Applications. It estimated it would incur additional fees

through dismissal of the case, though the Supplement did not specify the basis for the estimated

fees. By Order dated November 6, 2020 (Case No. 15-58442 Doc. No. 196), the Court directed

GlassRatner to clarify certain issues in the Supplement, which it did on November 12, 2020 (the

“Clarification”). In the Clarification, which replaces the Supplement, GlassRatner sought actual

fees incurred from August 19, 2020 through October 31, 2020 of $8,087.50 in fees and $2.00 in

expenses. This includes the fees previously estimated in the Sixth and Final Application and the

Supplement.

        D.       Summary of Objections

        Mr. Thakkar objected to GlassRatner’s Applications. The Court held an evidentiary

hearing on the Applications on October 6, 2020, 3 which was continued to October 14 and 15, 2020.


3
  On October 1, 2020, Mr. Thakkar filed a Motion for Continuance seeking to continue the evidentiary hearing
scheduled for October 6, 2020 and asking the Court to consider his request on an expedited basis (Case No. 15-58442
Docs. Nos. 177 & 178). The Court granted the request for expedited consideration and held a telephonic hearing on
the Motion for Continuance on October 1, 2020, after which it denied the Motion for Continuance (Case No. 15-58442
Doc. No. 181). At 6:27 a.m. on October 6, 2020, the morning of the scheduled hearing, Mr. Thakkar filed a Second
Motion for Continuance (Case No. 15-58442 Doc. No. 158) in which he again sought to continue the evidentiary
hearing for a period of 45 days. The Court considered the request at the hearing on October 6, 2020 and found no

                                                        10
Case 15-58442-wlh         Doc 202     Filed 11/17/20 Entered 11/17/20 14:59:38                    Desc Main
                                     Document     Page 11 of 29



Counsel for the Chapter 11 Trustee, Frank DeBorde and Lisa Wolgast, and counsel for Mr.

Thakkar, Denise Dotson, appeared in person, while counsel for Gateway, Clay Townsend,

appeared by telephone. Frank DeBorde, Ron Glass, Joel Murovitz, and Mr. Thakkar testified.

After hearing and receiving evidence and argument from counsel, the Court took the matter under

advisement. On October 21, 2020, Mr. Thakkar filed a supplemental objection to GlassRatner’s

fees in which he restated his objections previously presented at the hearing on the Applications

(Case No. 15-58443 Doc. No. 193, amended at Doc. No. 194), to which the Trustee responded

(Case No. 15-58443 Doc. No. 195).

        After reviewing the objections and clarifying the points of objection at the hearing, the

Court categorizes the objections to the GlassRatner Applications as follows:

        1. The time spent managing the property was excessive
        2. The work performed by Mr. Dopp on the contribution analysis did not benefit
           the Sugarloaf estate.
        3. The time spent attempting to sell the remaining property was only for the benefit
           of Gateway and was unnecessary.
        4. The time incurred defending the Applications is not recoverable.

The Court will address each contention.

 II.    LAW ON FEE APPLICATIONS

        “Reasonable” compensation for trustees and their professionals is permitted under 11

U.S.C. § 330 for “actual, necessary services rendered by the trustee” or his professional. 11 U.S.C.

§ 330(a)(1)(A). The burden is on the professional seeking compensation to prove that the

requested compensation is reasonable. See In re Dabney, 417 B.R. 826, 834 (Bankr. N.D. Ga.

2009). Reasonableness is determined by applying a lodestar analysis, looking at the hours

reasonably spent and the reasonable hourly charge. See Norman v. Housing Authority of the City



cause to continue the evidentiary hearing. Accordingly, it denied Mr. Thakkar’s Second Motion to Continue (Case
No. 15-58442 Doc. No. 186).

                                                      11
Case 15-58442-wlh      Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38               Desc Main
                                 Document     Page 12 of 29



of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). To determine whether the hourly rates and

number of hours expended are reasonable, the Court must take into account all relevant factors,

including those specified in section 330. The statute provides that courts should consider the

following:

       (A) the time spent on such services;
       (B) the rates charged for such services;
       (C) whether the services were necessary to the administration of, or beneficial at
       the time at which the service was rendered toward the completion of, a case under
       this title;
       (D) whether the services were performed within a reasonable amount of time
       commensurate with the complexity, importance, and nature of the problem, issue,
       or task addressed;
       (E) with respect to a professional person, whether the person is board certified or
       otherwise has demonstrated skill and experience in the bankruptcy field; and
       (F) whether the compensation is reasonable based on the customary compensation
       charged by comparably skilled practitioners in cases other than cases under this
       title.

11 U.S.C. § 330(a)(3). Bankruptcy courts “must also consider whether the bankruptcy assets were

administered as economically as possible and whether any of the services rendered were

duplicative[.]” Grant v. George Schumann Tire & Battery Co., 908 F.2d 874, 878 (11th Cir. 1990).

       The size of a fee request may invite a close review, but size alone is not grounds to disallow

a fee. In re Marshall, 2010 WL 3959612, at *63 (Bankr. E.D. Va. Oct. 11, 2010). Instead, the

court must consider fees in the context of the tasks undertaken and whether they are reasonable

and necessary, looking at the nature of the problems faced, the work done to address them, and

any opposition or cooperation the trustee received. The leading case with regard to the factors to

be considered in determining a reasonable allowance of compensation for professionals is Johnson

v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974), in which the court considered the

following twelve factors:

       (1) the time and labor required;
       (2) the novelty and difficulty of the questions presented by the case;

                                                12
Case 15-58442-wlh       Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38             Desc Main
                                  Document     Page 13 of 29



       (3) the skill requisite to perform the [ . . . ] service properly;
       (4) the preclusion of other employment by the [professional] due to acceptance of a case;
       (5) the customary fee for similar work in the community;
       (6) whether the fee is fixed or contingent;
       (7) time pressures imposed by the client or the circumstances;
       (8) the amount involved and results obtained as a result of the [professionals’] services;
       (9) the experience, reputation and ability of the [professionals];
       (10) the desirability of the case;
       (11) the nature and length of the professional relationship with the client; and
       (12) awards in similar cases.

Id. at 717-719. Each Johnson factor must be considered in light of the other factors. Neville v.

Eufaula Bank & Trust Co. (In re U.S. Golf Corp.), 639 F.2d 1197, 1205 (5th Cir. 1981).

       In order to properly object to an application for compensation, the objecting party must

prove, with specific evidence, that the requested fees are unreasonable. See In re SGE Mortgage

Funding Corp., 301 B.R. 915, 917 (Bankr. M.D. Ga. 2003). A general objection to all fees and

expenses is not proper, and “[g]eneral dissatisfaction or a disagreement over business judgment

will not suffice” to support an objection to fees. Id.; see also In re Golf Augusta Pro Shops, Inc.,

2004 WL 768576, at *2 (Bankr. S.D. Ga. Feb 6, 2004) (overruling objection that generally

complained that certain tasks were not necessary and applicant spent too much time on them

without providing specific details).

       Additionally, section 330(a)(4)(A) provides that a court should not award compensation

for certain services. The section states:

       Except as provided in subparagraph (B), the court shall not allow compensation
       for—
              (i) unnecessary duplication of services; or
              (ii) services that were not—
                       (I)     reasonably likely to benefit the debtor’s estate; or
                       (II)    necessary to the administration of the case.


11 U.S.C. § 330(a)(4)(A). Examples of services that do not benefit the estate are work performed

on non-bankruptcy matters, services rendered to benefit the debtor personally, and services that

                                                13
Case 15-58442-wlh       Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38              Desc Main
                                  Document     Page 14 of 29



were actually in opposition to the estate’s administration. See In re Watervliet Paper Co., 109 B.R.

733, 735 (Bankr. W.D. Mich. 1989).

       But professional services may be “reasonably likely” to benefit a Chapter 11 estate even if

no plan of reorganization is proposed or confirmed. In re Macco Props., Inc., 540 B.R. 793, 868

(Bankr. W.D. Okla. 2015). “Benefit to the estate . . . is not restricted to success measured by

confirmation of a plan or the prospect of confirming a plan.” In re Kitts Dev., LLC, 474 B.R. 712,

721 (Bankr. D.N.M. 2012). A professional does not have to be 100 percent successful. In re

Cenargo Int’l, PLC, 294 B.R. 571, 596 (Bankr. S.D.N.Y. 2003). The question is whether a

reasonable trustee and his professionals would have believed a particular service would benefit the

estate. Id. at 595–96. For example, advice and services may benefit the estate “by maximizing

value for creditors through an orderly or emergency liquidation of assets by Section 363 sales.”

Kitts Dev., 474 B.R. at 721. Moreover, “[t]he appropriate time for measuring benefit to the estate

is as of the time the services are provided, and not at the time the court ultimately reviews the fee

application.” Macco Props., 540 B.R. at 868 (quoting In re Schupbach Investments, LLC, 521

B.R. 449 (table) (B.A.P. 10th Cir. 2014)). Thus, “[c]ourts may allow compensation where [ . . . ]

services promoted the bankruptcy process and contributed to the administration of the estate [even

if they] did not otherwise provide an economic benefit to the estate.” Id.

       “In addition, necessary and actual fees are allowable in situations where the fees are

unavoidably incurred, . . . even if they are not of a benefit to the estate.’” Macco Props., 540 B.R.

at 868 (quoting Van Cott, Bagley, Cornwall & McCarthy v. B.R.&F., L.C. (In re Ricci Inv. Co.),

217 B.R. 901, 907 (D. Utah 1998)). The amount of time reasonably necessary in a particular case

depends in part on the vigor with which opponents dispute the issues, and a professional cannot be

expected to ignore objections made by opposing parties. See Macco Props., 540 B.R. at 871. For



                                                 14
Case 15-58442-wlh       Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38              Desc Main
                                  Document     Page 15 of 29



example, courts often find services are necessary, even if they do not ultimately benefit the estate,

where there are many obstacles to closing a sale and incurring fees is essentially unavoidable. See

id. Professionals must also comply with the direction of the court. See Ricci Inv. Co., 217 B.R.

at 906-07 (finding fees were necessarily incurred where counsel had no choice but to respond to

objections and go forward with the scheduling order as mandated by the court).

III.   STANDING

       Before addressing the specific objections, the Court must address Mr. Thakkar’s standing

to object. According to his objections, he is objecting just as Mr. Thakkar, and he does not identify

another capacity in which he is objecting. Likewise, on cross examination, Mr. Thakkar did not

know in what capacity he was objecting. In his supplemental response, he states he has standing

because of the Westmoore debt. At the hearing, his counsel stated he has standing for three reasons

because: 1) he is the former manager of the Debtor; 2) he is the manager of the equity interest

holder; and 3) he is a guarantor of the Westmoore debt (a reduction in fees resulting in a greater

distribution to Westmoore benefits him personally through a reduction in his guaranty). No

evidence was presented on any of these points.

       Under section 1109(b), “[a] party in interest, including the debtor, the trustee, a creditors’

committee, an equity security holders’ committee, a creditor, an equity security holder, or any

indenture trustee, may raise and may appear and be heard on any issue in a case under this chapter.”

11 U.S.C. § 1109(b). But, even if an objector does not qualify as a party in interest under this

section, the bankruptcy court has a duty to review fee applications notwithstanding the absence of

objections by the trustee, debtor, or creditors.” Lobel & Opera v. U.S. Trustee (In re Auto Parts

Club, Inc.), 211 B.R. 29, 33 (B.A.P. 9th Cir. 1997) (citing In re Busy Beaver Building Centers,




                                                 15
Case 15-58442-wlh        Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38                Desc Main
                                   Document     Page 16 of 29



Inc., 19 F.3d 833, 841 (3d Cir. 1994)); 11 U.S.C. § 330. Bankruptcy judges have broad discretion

in reviewing and awarding professional fees and expenses. See Grant, 908 F.2d at 878.

       For example, in In re Sarkis Investments Co., LLC, 2019 WL 9243005, at *6 (Bankr. C.D.

Cal. Sept. 5, 2019), the fee objector was a beneficiary of a trust, which was the sole member of the

limited liability company that was the sole member of another limited liability company that was

the debtor’s sole equity interest holder. The court found the objector did not have standing as a

party in interest because she did not have a legal right that could be affected by the fee applications.

Id. at *8. The court continued, however, to review the fee requests, noting the court has an

independent duty to investigate the reasonableness of compensation even in the absence of any

objection voiced by a party in interest. Id. at *10.

       As the Court noted at the hearing on October 6, 2020, though Mr. Thakkar has been the

manager of the Debtor and aided in driving the Debtors’ cases, his standing is attenuated.

Nevertheless, the Court allowed Mr. Thakkar to proceed, noting the Court has an independent duty

to review professional fees. Just as the court found in Sarkis Investments Co., this Court finds it

must consider the reasonableness of the compensation requested and will review each of the

Applications.

 IV.   OBJECTIONS TO APPLICATIONS

       Although Mr. Thakkar raised numerous objections, no dispute exists as to many of the

factors the court must consider under section 330 and Johnson. There is no dispute that the time

claimed by GlassRatner was actually spent, and the Court finds the time is accurately recorded.

There is no dispute as to the reasonableness of the rates or that GlassRatner has the skill and

experience to render the services. The Court finds the rates to be reasonable and customary and

GlassRatner is skillful and experienced.



                                                  16
Case 15-58442-wlh       Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38              Desc Main
                                  Document     Page 17 of 29



        The fees for a professional for a trustee are both fixed and contingent. On one hand, the

amount to be paid is fixed by an hourly rate; on the other hand, the fee has an element of

contingency since the amount a court will allow is uncertain as is the availability of assets to pay

the allowed fees. GlassRatner has a long-standing relationship with the Trustee as he is a named

principal of the firm. This relationship made communication and coordination with the Trustee

more efficient. Mr. Thakkar’s objections are focused on 1) whether the services were necessary

to the administration of or beneficial to the estate, and 2) whether the services were performed

within a reasonable amount of time commensurate with the complexity, importance, and nature of

the task.

        In reviewing the Applications, the Court is particularly aware that assisting a Chapter 11

trustee is a unique and complex assignment. The Court notes a Chapter 11 trustee is only appointed

in certain circumstances. The appointment of a Chapter 11 trustee is an extraordinary remedy and

is the exception, rather than the rule. See In re Intercat, Inc., 247 B.R. 911, 920 (Bankr. S.D. Ga.

2000). Once appointed, a Chapter 11 trustee’s duties run to the estate and not a specific creditor.

In re Vill. Concepts, Inc., 2019 WL 2252497, at *4 (Bankr. E.D. Cal. May 17, 2019). The trustee

and his financial advisor are thrown into a case they know nothing about. That is especially true

here since the cases were pending for over three years and the docket included over 900 entries by

the time the Trustee was appointed. Moreover, when a trustee is appointed in a Chapter 11 case,

by definition, something is awry in the case and the trustee is expected to act immediately to secure

assets and address the issues causing the appointment. Almost always, a trustee’s presence in a

Chapter 11 case is unwelcome by the debtor, and obtaining cooperation is typically more

challenging than if the professional were representing the debtor. The Court must therefore




                                                 17
Case 15-58442-wlh       Doc 202       Filed 11/17/20 Entered 11/17/20 14:59:38            Desc Main
                                     Document     Page 18 of 29



consider the situation in which GlassRatner found itself as a result of the Court’s appointment of

a trustee when reviewing the Applications.

  I.   ANALYSIS OF GLASS RATNER’S APPLICATIONS

       A.      Dopp Report

       When the Trustee was appointed, the Trustee was tasked with investigating the potential

contribution claim of Bay Circle against NRCT and any other Debtors. The Trustee asked

GlassRatner to use its expertise and analyze possible claims by Bay Circle against the other

Debtors, taking into account payments made by the different Debtors and other obligors both

before and after the filing of the petition. Paul Dopp of GlassRatner conducted this analysis and

produced a report (Case. No. 15-58440 Doc. No. 1030 Ex. 1) suggesting possible claims based on

various assumptions. The parties have referred to this report as the Dopp Report. Mr. Thakkar

contends Sugarloaf should not be charged with the efforts of Mr. Dopp. He relies on the provisions

of the adequate protection order in which the Court awarded Gateway an adequate protection

claim, but specifically excluded any claim for a lien on property owned by Sugarloaf (Case No.

15-58440 Doc. No. 797). This limitation was imposed as a result of Simba’s opposition to the

granting of a lien on any collateral on which it held a lien. The opposition, and the resulting order,

did not limit Bay Circle’s right to assert a claim against Sugarloaf, only a subrogated lien on its

property. The Court amended the order on July 2, 2019 (Case No. 15-58440 Doc. 1125) to clarify

certain points, including that the adequate protection liens granted were only on the proceeds of a

claim and not on the claim itself.

       Mr. Thakkar argues that the Court’s orders carve Sugarloaf out from the contribution claim

and GlassRatner’s time spent analyzing the contribution claim should not be attributable to

Sugarloaf. His position is overstated. The Court’s order focused on the fact NRCT paid nothing



                                                 18
Case 15-58442-wlh      Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38             Desc Main
                                 Document     Page 19 of 29



toward the Wells Fargo debt, but the Court did not exclude the possibility of contribution claims

against others. Because Sugarloaf paid $7.5 million to Wells Fargo, while Bay Circle paid about

$5.3 million, it is unlikely Bay Circle would have a claim against Sugarloaf, but these figures are

simplified and do not account for all facts, including all pre-petition payments made by the

Debtors. Moreover, the order did not exclude Sugarloaf from claims for contribution, only from

any lien on its property. Because the contribution analysis required a review of all payments made

by all Debtors on the debt, it is appropriate for GlassRatner to divide the time incurred in

conducting the analysis among all Debtors.

       B.      Property Management

       Mr. Thakkar alleges the time GlassRatner spent on property management is excessive. He

contends an outside management company would have charged less and no more than 5% of

collections. Based on the operating reports, the Court used monthly billings of $48,502 and a 5%

management fee for the 21 months the Trustee operated the property and calculates this number to

be approximately $51,000. But Mr. Murovitz testified that a traditional management company is

unlikely to manage a property in bankruptcy with no set term provided. He also explained that a

traditional management company would not undertake several tasks GlassRatner completed, such

as negotiating with tenants over delinquencies and early termination, dealing with personal injury

claims, addressing a commercial owners association, and even considering new leases. Usually,

an owner plays a role in those areas or a leasing agent is retained. Here, GlassRatner was acting

in all roles since the Trustee was the owner and the manager.

       A review of the GlassRatner fees under the category “Business Operations” (which appears

to capture all property management activities) shows the total fees in the Second Interim Fee

Application through the Clarification to be $38,301.68. The First Interim Fee Application does



                                                19
Case 15-58442-wlh       Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38              Desc Main
                                  Document     Page 20 of 29



not use the label “Business Operations,” but based on the Court’s review, it concludes $14,178.75

of fees and expenses in the First Interim Fee Application were incurred for business operation

activities. This totals $52,480.43 incurred by GlassRatner in “Business Operations” of the Debtor,

which is less than $1,500 over a 5% calculation. This fee also includes more services than would

typically be included in a management contract. The Court finds the fees incurred for property

management to be reasonable.

       C.      Work Benefitting Gateway

       Mr. Thakkar contends the Trustee should have taken virtually no action after the sale of

1930 Satellite Blvd. was approved on May 2, 2019 and GlassRatner should not be compensated

for its time thereafter. He contends that, after the sale, no other actions benefited the estate. The

estate had approximately $1.4 million in net proceeds that were unencumbered and sufficient to

pay all unsecured claims and administrative expenses. Mr. Thakkar argues that all other actions

were for the benefit of Gateway, which should bear its own expenses, and the Trustee should not

have taken positions on Gateway’s behalf. The Trustee and GlassRatner argue the Trustee owed

a duty to all claimants and constituencies to investigate claims and to provide for equal treatment

to all creditors, even if Gateway benefitted.

       As stated above, Gateway’s claims against Mr. Thakkar personally, against his sons, and

against various non-debtor entities have lurked behind these cases from the beginning. But the

Court has always attempted to only rule on matters involving these Debtors and to not otherwise

rule, or even hear, about the Gateway claims. The Court disallowed all of Gateway’s claims,

except its secured claim against Bay Circle. The Court denied its motions for relief from stay.

The Court ruled in favor of Bay Circle in two adversary proceedings involving Gateway. The

Court denied Gateway’s motion for substantive consolidation and its request to pierce the



                                                 20
Case 15-58442-wlh       Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38              Desc Main
                                  Document     Page 21 of 29



corporate veil. The Court previously expressed its opinion, in connection with plan confirmation

in several of the cases, that it is not obligated to decide disputes between Gateway and the Thakkars

involving ownership of the Debtors. Accordingly, the Court is aware of and alert to Mr. Thakkar’s

concern. At the same time, though, this Court is not an instrument of Mr. Thakkar’s to be

manipulated against Gateway. And the mere fact Gateway may benefit from a proper disposition

of property and claims in this case is not a reason for the Trustee to avoid taking those actions. To

evaluate the Trustee’s motives and decisions, the Court must view them in the light of the

information available and the positions taken by the parties at the time.

       Mr. Thakkar argues the Trustee did not need to try and sell 1950 and 1970 Satellite Blvd.

and any sale would only generate proceeds for equity, including Gateway. Shortly after the Trustee

was appointed, the Trustee filed an Application to Employ Akerman & Co. as Real Estate Broker

with Respect to Sugarloaf Centre, LLC Property (Case No. 15-58440 Doc. No. 994), and

Documents in Support of Application to Employ Akerman & Co. as Real Estate Broker with

Respect to Sugarloaf Centre, LLC Property (Case No. 15-58440 Doc. No. 1002). The Court held

a hearing on the applications on March 28, 2019. The Court did not authorize retention of a broker

as to 1950 and 1970 Satellite Blvd., but it stated the application could remain on the docket and

the Trustee could seek to have the matter heard again at a later time. The Trustee noted he had

received a conditional offer, and the Court allowed the Trustee to continue to consider a sale of

the property if appropriate. At that time, the Trustee believed that the secured debt on the property

(the Simba Note) totaled only $3 million and, according to the Court records, the maturity date

was October 2019. He believed there was equity in the property and did not want equity to lose

any value by virtue of a motion for relief from stay and foreclosure after the maturity date.




                                                 21
Case 15-58442-wlh        Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38                Desc Main
                                   Document     Page 22 of 29



Moreover, a secured creditor is a creditor in the case and is entitled to be paid, so it was appropriate

for the Trustee to consider a means to pay the secured claim.

       The Application to Employ Akerman remained on the docket. After the sale of the 1930

Satellite Blvd. property, all parties engaged in mediation concerning several issues including

whether additional property should be sold. When the mediation concluded with no agreement,

the question was what to do next. After a hearing on January 16, 2020, the Court denied the

application to retain a broker to market Sugarloaf’s remaining property without prejudice, stating

it wanted to see where the case was headed and whether it would be necessary to sell additional

property, because it appeared that sufficient funds existed to satisfy Sugarloaf’s creditors.

GlassRatner spent no more time on an attempted sale after this date.

       At the January 16, 2020 hearing, the Court also announced it would set deadlines to move

the cases towards resolution and an ultimate disposition. The Court set February 18, 2020 as the

deadline for filing plans, absent which the Court would convert the Sugarloaf case to Chapter 7.

Still believing there was equity in the Sugarloaf property, the Trustee decided to file a Chapter 11

plan rather than convert the case. While Gateway may have benefited from any equity in the

property by virtue of its claim to NCT, the Thakkars also benefited from equity.

       Mr. Thakkar also opposed conversion and filed his own plan. His plan, though, set off a

fire storm of confusion. Rather than identifying the secured creditor known to the Trustee

(Westmoore), Mr. Thakkar took the position that the secured debt was held by Red Chillies, which

he managed. He failed to state the amount allegedly owed. Even more importantly, Mr. Thakkar

took the position that unpaid interest was an administrative expense claim and that the unsecured

claim of Nilhan Financial would only be paid after all administrative expense claims, secured

claims, and unsecured claims were paid. Thus, he proposed to distribute cash to himself first,



                                                  22
Case 15-58442-wlh      Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38             Desc Main
                                 Document     Page 23 of 29



surrender the property to his company, Red Chillies, and pay Nilhan Financial nothing. The Court

views this as part of Mr. Thakkar’s ongoing litigation strategy against Gateway.

       Nilhan Financial was a Thakkar affiliate and was scheduled by Sugarloaf as being owed

$146,367.00 as an undisputed and unliquidated debt. However, Nilhan Financial ended up in a

Chapter 7 bankruptcy case of its own in Florida as a result of Gateway’s collection efforts.

Gateway stood to receive 50% of any distributions received by the Nilhan Financial Trustee. As

stated above, the fact Gateway may benefit is not a reason to disregard the Bankruptcy Code and

the obligations of the Trustee. The Trustee rightfully found the refusal to pay Nilhan Financial

inappropriate since Nilhan Financial retained an allowed unsecured claim. Moreover, the Trustee

was justifiably suspicious that suddenly the principal of the Debtor claimed to own the secured

debt and asserted his company should receive virtually all the cash and the real property. As

explained above, an investigation into the facts was warranted, and not primarily for Gateway’s

benefit.

       Mr. Thakkar urges the Court to find the Trustee was acting only to protect a potential

Gateway interest in the equity of the equity holder by objecting to Westmoore’s claim and that

such actions were inappropriate. The Court disagrees. At this point, the Trustee was still trying

to get the documents from Mr. Thakkar and/or Westmoore to substantiate who held the debt and

the balance due thereon. Once those were obtained, the Trustee did exactly what Mr. Thakkar

wanted and proceeded to negotiate a settlement that resulted in subordinating Westmoore’s claim

and dismissing the case with one noticeable difference: the settlement pays Nilhan Financial in

full in accordance with the Bankruptcy Code.

       Reviewing all the facts in the light of what was known at the time, the Court does not find

the Trustee acted only on behalf of Gateway. Mr. Thakkar is correct that the fees in this case are



                                               23
Case 15-58442-wlh       Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38              Desc Main
                                  Document     Page 24 of 29



greater than expected, but that is largely driven by Mr. Thakkar’s own actions and the failure of

Mr. Thakkar and Westmoore to be fully transparent when the issue of the secured debt came to

light.   The Court finds GlassRatner’s fees were unavoidably and necessarily incurred by

responding to these events outside its control. The Court finds no basis for reducing the fees as

being for Gateway’s benefit.

         D.     Time Defending Applications

         In its Clarification GlassRatner seeks $3,304.00 in fees for its time spent defending the

Applications against opposition. Mr. Thakkar opposes these fees and contends a bankruptcy court

cannot award professional fees under section 330(a)(1) for work performed in defending a fee

application in court pursuant to the Supreme Court’s decision in Baker Botts, LLP v. ASARCO,

LLC, 576 U.S. 121 (2015).

         In ASARCO, the bankruptcy court authorized the debtor in possession, ASARCO, to retain

Baker Botts as counsel to represent it in its Chapter 11 case. ASARCO reorganized and Baker

Botts filed its final application for compensation seeking compensation under section 330.

ASARCO objected to the amount of compensation. The bankruptcy court awarded Baker Botts

compensation for representing the estate in the Chapter 11 case and for fees incurred in litigating

the fee application with ASARCO. The Fifth Circuit Court of Appeals reversed as to the

reimbursement of the fees incurred in defending the law firm’s fee applications, and the Supreme

Court agreed with the Fifth Circuit that section 330(a) does not permit compensation for fee-

defense litigation. ASARCO, 576 U.S. at 124.

         The Supreme Court started with the presumption that the American Rule applied and

prohibited shifting professional fees from one party to another unless a statute or contract provided

otherwise. In ASARCO, the debtor’s counsel was litigating against the estate, so requiring the



                                                 24
Case 15-58442-wlh       Doc 202     Filed 11/17/20 Entered 11/17/20 14:59:38               Desc Main
                                   Document     Page 25 of 29



estate to pay the fees of the professional would shift the responsibility for paying the fees. Id. at

128. The Court then looked to see if there was a statutory provision that would override the

American Rule and permit bankruptcy courts to award compensation to counsel for its fee-defense

litigation.   The Court examined section 330 and concluded “litigation in defense of a fee

application is not a ‘service’ within the meaning of § 330(a)(1)” for which counsel could be

compensated. Id. at 131. The Court acknowledged that fees can be awarded for work performed

in preparing a fee application under section 330(a)(6), but it found no similar basis for approving

compensation for fees incurred in defending a fee application. Id. at 132. The Supreme Court

concluded: “Section 330(a)(1) itself does not authorize the award of fees for defending a fee

application, and that is the end of the matter.” Id. at 134.

        GlassRatner argues that while professional fees are generally not compensable for

defending a fee application, the result is different where a professional employed by the estate

seeks fees incurred to defend its fees against an attack brought by a party other than the estate.

GlassRatner relies on In re Macco Props., 540 B.R. 793, in which the bankruptcy court concluded

ASARCO was inapplicable where the Chapter 11 trustee and estate professionals sought

compensation from the estate and were defending their applications against third party objections.

The Macco Props. court pointed out that the case before it involved the estate defending itself

against a third-party, counsel and the trustee were not adversaries, and therefore it did not implicate

the American Rule on fee shifting as the estate was paying its own fees. The court then concluded

that, under section 330(a)(1), counsel’s work defending its fee application constituted an “actual,

necessary service” for the Chapter 11 trustee in completing the administration of the estate. Id. at

878.




                                                  25
Case 15-58442-wlh          Doc 202      Filed 11/17/20 Entered 11/17/20 14:59:38                      Desc Main
                                       Document     Page 26 of 29



        Subsequent courts have disagreed that ASARCO is limited to circumstances in which a

estate objects to a fee application 4 because, contrary to the determination by the court in Macco

Props., defending a fee application is not a service that is necessary to complete the administration

of the estate. As one court explained, “[a] trustee simply is not rendering a ‘service’ to a

bankruptcy estate by defending his own application.” In re Morreale, 2019 WL 3385163, at *12

(Bankr. D. Colo. July 3, 2019) (citing ASARCO, 576 U.S. at 131); see also In re Stanton, 559 B.R.

781, 782 (Bankr. M.D. Fla. 2016) (stating ASARCO held that section 330(a) does not authorize

professional fees for work performed defending a fee application because that work is not

performed for the estate”). Even the dissent in ASARCO recognized that “a professional’s defense

of a fee application is not a ‘service’ within the meaning of the Code.” Id. at *7 (quoting ASARCO,

576 U.S. at 136). In defending fee applications, counsel is not rendering a service that will benefit

the bankruptcy estate; instead, fee defense work is done for the benefit of the professional.

        The Court finds ASARCO prohibits the Trustee’s professionals from collecting fees

incurred in defending their fee applications. Because the expenses incurred by GlassRatner are

subject to review under section 330, and because the Supreme Court’s binding decision in

ASARCO clearly states litigation in defense of a fee application is not a “service” within the

meaning of section 330(a)(1) for which counsel could be compensated, the Court holds

GlassRatner is not entitled to fees incurred in defending the Applications. 5

        Courts recognize, however, that in certain circumstances they may award fees as a sanction

for abusive litigation tactics. Bankruptcy courts have authority under Bankruptcy Rule 9011, the



4
  As some have noted, “[e]ven in circumstances where bankruptcy debtors or trustees do not object, fee defense fees
are still not compensable.” In re Morreale, 2019 WL 3385163, at *9 (Bankr. D. Colo. July 3, 2019).
5
  While Thakkar acknowledges that GlassRatner has an indemnification provision in its retention documents related
to fees incurred in connection with defending their fee applications, courts have held similar indemnification
provisions in engagement letters run afoul of ASARCO and are not permitted. See e.g., In re Boomerang Tube, Inc.,
548 B.R. 69 (Bankr. D. Del. 2016).

                                                        26
Case 15-58442-wlh       Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38             Desc Main
                                  Document     Page 27 of 29



bankruptcy counterpart to Fed. R. Civ. P. 11, which provides a court may sanction a party who

files a document for an improper purpose, such as to harass or to cause unnecessary delay or cost.

Fed. R. Bankr. P. 9011(b), (c); Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991). Bankruptcy

courts can also impose sanctions under section 105 to punish a professional who “unreasonably

and vexatiously multiplies the proceedings before them.” In re River Rd. Hotel Partners, LLC,

536 B.R. 228, 242 (Bankr. N.D. Ill. 2015) (quoting In re Volpert, 110 F.3d 494, 500 (7th Cir.

1997)). The Court also has the inherent power to sanction a litigant for bad-faith conduct, but such

power must be exercised with “restraint and discretion.” Chambers, 501 U.S. at 44. Sanctions are

the exception, not the norm, and should not be imposed lightly, “even in the face of aggressive

litigation tactics and strategy.” Kramer v. Mahia (In re Khan), 488 B.R. 515, 528 (Bankr. E.D.N.Y.

2013), aff'd sub nom. Dahiya v. Kramer, 2014 WL 1278131 (E.D.N.Y. Mar. 27, 2014), aff’d, 593

F. App’x. 83 (2d Cir. 2015).

       Sanctions are not appropriate in this case. GlassRatner does not argue Mr. Thakkar

violated Rule 9011, and the Court does not find Thakkar’s objections were made in bad faith or

for an improper purpose. Mr. Thakkar aggressively pursued his objections and the Trustee’s

professionals were equally aggressive in their defense. Just because Mr. Thakkar pursued his

objections does not mean he engaged in an abuse of the judicial process or conduct that

unreasonably and vexatiously multiplied the proceedings. Substantial fees and expenses are at

stake in this case, and Mr. Thakkar acted to protect his interests and undoubtedly believed his

objections were well-founded. The standards for imposing sanctions are necessarily stringent and

have not been satisfied here. Accordingly, the Court will not impose sanctions. The Court finds

GlassRatner is not entitled to recover the $3,304.00 incurred in preparing for and participating in

hearings on the Applications.



                                                27
Case 15-58442-wlh       Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38          Desc Main
                                  Document     Page 28 of 29



 II.     CONCLUSION

         For the reasons stated above, the Court will approve all of GlassRatner’s fees with the

exception of $3,304.00 of fees incurred in connection with defending the Applications.

GlassRatner sought final approval of all fees and expenses previously awarded plus an additional

$11,641.20 in fees and $6.70 in expenses. All fees and expenses previously awarded are approved

on a final basis and GlassRatner is awarded $8,343.90 in additional fees and expenses on a final

basis.

                                       END OF ORDER




                                               28
Case 15-58442-wlh      Doc 202    Filed 11/17/20 Entered 11/17/20 14:59:38       Desc Main
                                 Document     Page 29 of 29



Distribution List

Lisa Wolgast                                     Clay M. Townsend
Frank W. DeBorde                                 Morgan & Morgan, P.A.
Morris, Manning & Martin, LLP                    20 North Orange Avenue, Suite 1500
3343 Peachtree Rd., N.E., Suite 1600             Orlando, FL 32801
Atlanta, Georgia 30326
                                                 Paul Reece Marr
M. Denise Dotson                                 Paul Reece Marr, P.C.
M. Denise Dotson, LLC                            Suite 960
PO Box 767                                       300 Galleria Parkway, N.W.
Avondale Estates, GA 30002                       Atlanta, GA 30339

Valerie K. Richmond                              Henry F. Sewell, Jr., Esq.
Burr & Forman LLP                                Law Offices of Henry F. Sewell, Jr. LLC
171 17th Street, Suite 1100                      2964 Peachtree Road, NW
Atlanta, Georgia 30363                           Suite 555
                                                 Atlanta, Georgia 30305
Walter E. Jones
Balch & Bingham LLP                              David Weidenbaum
30 Ivan Allen Jr. Boulevard, N.W., Suite         Office of the U.S. Trustee
700                                              Room 362
Atlanta, GA 30308                                75 Ted Turner Drive, SW
                                                 Atlanta, Georgia 30303




                                            29
